            Case 2:20-cv-01452-LPL Document 2 Filed 09/29/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 MATTHEW CHRISTIAN MILISITS,                 )
                                             )      Civil Action No. 2:20-cv-01452
                       Petitioner,
                                             )
                                             )      Magistrate Judge Lisa Pupo Lenihan
                     v.                      )
                                             )
 ROBERT MARSH and ATTORNEY                   )
 GENERAL OF THE STATE OF                     )
 PENNSYLVANIA,                               )
                                             )
                       Respondents.


                                             ORDER

       The petition filed by the individual identified above has been received without a filing fee

or the forms required to proceed in forma pauperis in a habeas corpus case. This action may not

proceed unless the Petitioner either,

       1)      tenders to the "Clerk, U.S. District Court" a statutory filing fee in the amount of

               $5.00, or,

       2)      files a properly completed application to proceed in forma pauperis, along with an

               authorization form and a certified copy of the account statement for the six (6)

               months preceding the filing of the petition.

       Therefore,

       IT IS ORDERED this 29th day of September, 2020, that the Clerk of Court is to mark

this case CLOSED.

       IT IS FURTHER ORDERED that the Petitioner may reopen the case by paying the

$5.00 filing fee or submitting a motion to proceed in forma pauperis and a certified copy of the
           Case 2:20-cv-01452-LPL Document 2 Filed 09/29/20 Page 2 of 2




account statement for the six (6) months preceding the filing of the petition within 30 days from

the date of this order.

        IT IS FURTHER ORDERED that the parties are allowed fourteen (14) days from this

date to appeal this order to a District Judge pursuant to Rule 72.C.2 of the Local Rules. Failure

to appeal within fourteen (14) days will constitute waiver of the right to appeal.




                                                             /s/ Lisa Pupo Lenihan
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge



Cc:     Matthew Christian Milisits
        LW-9325
        SCI Benner Township
        301 Institution Drive
        Bellefonte, PA 16823
